United States Court of Appeals
                                                                    Fifth Circuit

                      UNITED STATES COURT OF APPEALS
                                                                  F I L E D
                               FIFTH CIRCUIT                      June 15, 2005

                                                             Charles R. Fulbruge III
                                 03-40975                            Clerk


                        UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                  versus

                           SANTIAGO SANTILLANA,

                                                    Defendant-Appellant.


             Appeal from the United States District Court
                  for the Southern District of Texas
                            (B-03-CR-126-1)



         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before BARKSDALE, Circuit Judge, and LYNN, District Judge.*,**

PER CURIAM:***

     This     court   affirmed   Santiago   Santillana’s   guilty       plea

conviction and sentence for conspiring to transport and harbor

illegal aliens.       United States v. Santillana, 03-40975, 2004 WL
1950438 (5th Cir. 3 Sept. 2004) (unpublished).         The Supreme Court



     *
      District Judge for the Northern District of Texas, sitting by
designation.
     **
      This appeal is being decided by a quorum              due    to    the
retirement of Judge Pickering. 28 U.S.C. § 46(d).
     ***
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
granted Santillana’s petition for writ of certiorari and for leave

to proceed in forma pauperis (IFP); vacated our previous judgment;

and remanded the case for further consideration in the light of

United States v. Booker, 543 U.S. ___, 125 S. Ct. 738 (2005).

Santillana v. United States, 125 S. Ct. 1089 (2005). We requested,

and received, supplemental briefs addressing the impact of Booker.

Having reconsidered our decision pursuant to the Supreme Court’s

instructions, we reinstate our judgment affirming the conviction

and sentence.

     For the first time in his petition for writ of certiorari,

Santillana challenged the constitutionality of his sentence, based

on the then-recent holding in Blakely v. Washington, 542 U.S. ____,

124 S. Ct. 2531 (2004).     Absent extraordinary circumstances, we

will not consider a defendant’s Booker-related claims presented for

the first time in a petition for writ of certiorari.           United States

v. Taylor, ___ F.3d ___, 2005 WL 1155245, at * 1 (5th Cir. 17 May

2005).

     Santillana   has   presented       no   evidence    of   the   requisite

extraordinary circumstances.   Even if such circumstances were not

required, any review would be only for plain error because he did

not raise his Booker-claims in district court.            See United States

v. Mares, 402 F.3d 511, 520 (5th Cir. 2005), petition for cert.

filed, (U.S. 31 A.K. Marsh. 2005) (No. 04-9517).               Santillana’s claims

would fail the third prong of plain-error review because he does

                                    2
not show any error affected his substantial rights; he makes no

“showing that the error ... affected the outcome of the district

court proceedings”. Id. at 521 (quotation omitted). As Santillana

concedes, the district court did not make any statement that could

support an inference it would have imposed a lesser sentence if the

guidelines has not been mandatory.      (Along this line, Santillana

contends: the district court committed “structural error” when it

sentenced him under a mandatory guidelines system; and prejudice to

his substantial   rights   should   therefore   be   presumed.   As    he

recognizes, however, our court has rejected this contention as

inconsistent with Mares.    See United States v. Malveaux, __ F.3d

__, 2005 WL 827121, at n.9 (5th Cir. 11 April 2005).      He raises the

Booker-issue only in order to preserve it for possible review by

the Supreme Court.)   In sum, because he fails plain-error review,

Santillana   falls far short of showing the requisite extraordinary

circumstances.

                                                            AFFIRMED




                                    3